MEMORANDUM OPINION ON MOTION UNDER RULE 17.
BLOODWORTH, Justice.
Appellees have filed Motion, under Rule 17, Revised Rules of the Supreme Court of Alabama, 279 Ala. XXI, XLIV, seeking this court’s ruling for an automatic affirmance in this case because the appeal “is made solely for delay.”
While undoubtedly there is a field of operation for Rule 17, we are not convinced from the record this is such a case.
The case should he set for oral hearing at the next call of the 6th Division, either the week of April 21 or the week of April 28, 1969.
Appellees’ Motion to advance the hearing on oral argument under Rule 31 is inapposite and is denied.
So ordered.
: LIVINGSTON, C. J., and SIMPSON and COLEM1AN, JJ., concur.